Title: From Thomas Jefferson to Henry Remsen, 11 March 1795
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello Mar. 11. 1795.

I have duly recieved your favor of Feb. 3. and have to acknolege the safe receipt of the gongs, and thank you for your care of them. The threshing machine was also safely received very long ago, and I thought I had acknoleged it.—I am engaged in a nail manufactory, which I carry on altogether with my own boys, and am enlarging it as more and more  of these grow up. I have 9 now at work, and in the course of the year shall have 16. under the care of a smith of my own, so that I have not a single hired hand. My proper object then you will observe is to confine myself to those branches of the nail business, which being beyond the performance of the cutting machine, has no competition but from human labor. In this the cheapness of my means gives me the advantage of others. Possibly I may hereafter proceed to employ my grown smiths in the cutting process. If I should propose to do it, perhaps I may trouble you for further information on the subject. Indeed I would be glad to know the cost of the cutting and heading machines, and of the right to use them if under a patent. I could employ a cutter and 3. headers of my own conveniently enough.—I remember you once told me you had a purpose of going into some branch of commerce. Did you do it, and what branch? It might happen that I might at some times send or carry grist to the mill, which it would give me very great pleasure to do, or to serve you in any other way in my power. I am with great esteem Dr. Sir Your sincere friend & servt

Th: Jefferson


P.S. The prices current at your market, and particularly of nail rod, and castings will always be an acceptable post-script to your letters.

